Appeal from an order of the Family Court, Monroe County (Patricia E. Gallaher, J.), entered on November 12, 2008 pursuant to Family Court Act article 7. The order, insofar as appealed from, placed respondent in the care and custody of the Monroe County Department of Human Services, Division of Social Services, for a period of up to 12 months.
It is hereby ordered that said appeal is unanimously dismissed without costs as moot (see generally Matter of Matthew C., 37 AD3d 1092 [2007]; Matter of Kale F., 269 AD2d 832 [2000]; Matter of Alice P, 254 AD2d 770 [1998]). Present—Smith, J.P., Fahey, Carni, Pine and Gorski, JJ.